Citation Nr: 9900198	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  95-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently evaluated
as 30 percent disabling.

2.  Entitlement to an increased rating for a back disorder, 
currently evaluated
as 60 percent disabling.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from January 1933 to November 
1954.  In September 1994, he claimed increased ratings for 
his service-connected right ear hearing loss, hypertension, 
and lumbosacral strain.  This appeal arose from a January 
1995 rating decision of the Columbia, South Carolina, 
Regional Office (RO) that increased the evaluation for 
lumbosacral strain to 40 percent and denied increased ratings 
for right ear hearing loss, which was not compensably 
evaluated, and hypertension, which was evaluated as 30 
percent disabling under the provisions of Diagnostic Code 
(DC) 7007 (hypertensive heart disease).  In an April 1995 
statement, the veteran disagreed with both denials.  An 
August 1995 Statement of the Case (SOC) addressed both 
issues; the veteran, in his October 1995 Substantive Appeal, 
VA Form 9, argued only the issue of an increased rating for 
hypertension.

In a March 1998 decision, the Board of Veterans Appeals 
(Board) noted that the veteran had perfected the appeal only 
as to the issue of an increased rating for hypertension.  The 
Board also noted that the rating criteria for cardiovascular 
disorders had changed during the pendency of the appeal.  
Thus, remand of the case was required for procedural and 
evidentiary development.  On remand, examiners and 
adjudicators were directed to consider both the old and new 
rating criteria.

Because a June 1998 VA examination was inadequate for rating 
purposes, this case must again be remanded.  In addition, 
since the case was last sent to the Board, the veteran has 
appealed a denial of an increased rating for the back 
disorder and a denial of TDIU.  Those issues, discussed 
further below, also require remand.


REMAND

The veteran contends that the RO erred by failing to grant a 
rating greater than 30 percent for hypertension.  He 
maintains that his hypertension is uncontrolled and warrants 
a higher rating.  In addition, the veteran maintains that his 
back disorder warrants a rating greater than 60 percent and 
that the combination of his back disorder and his 
hypertension renders him totally disabled.

The January 1995 rating decision increased the evaluation for 
lumbosacral strain to 40 percent.  According to the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, at 
38 C.F.R. § 4.71a, 40 percent is the maximum rating, under 
the provisions of DC 5295, for lumbosacral strain.  The 
veteran did not appeal the evaluation assigned his back 
disorder but, as noted above, he did appeal the portion of 
the January 1995 rating decision that denied an increased 
rating for hypertensive vascular disease.

While the case was at the Board for appeal on the issue of 
the evaluation for hypertension, a February 1998 rating 
decision apparently conceded that the musculoskeletal 
disorder of the veterans back, lumbosacral strain, caused a 
neurologic disorder.  The rating for the back disorder was 
increased to 60 percent under the provisions of DC 5293, 
intervertebral disc syndrome.  According to the Rating 
Schedule, 60 percent is the maximum rating under the 
provisions of DC 5293.  In April 1998, the veteran filed a 
claim for a total disability rating based upon individual 
unemployability due to service-connected disability (TDIU).  
That claim was denied in an April 1998 rating decision.  That 
decision also denied a rating greater than 60 percent for the 
back disorder.

In a May 1998 letter to his representative, the veteran 
contended that he was entitled to a total disability rating 
because of the condition of his back and legs.  His 
representative forwarded the letter to the RO with a cover 
letter wherein he indicated the veterans disagreement with 
the April 1998 rating decision.  Since that rating decision 
included a denial of TDIU as well as a denial of an increased 
rating for the back disorder, a July 1998 Statement of the 
Case addressed both issues.  In his August 1998 Substantive 
Appeal, the veteran argued that he was entitled to a 100 
percent disability rating based on his back disorder and 
hypertension.

It is not entirely clear that the veteran intended to appeal 
the issue of denial of an increased rating for the back 
disorder.  If he did, then consideration should be given to 
an extraschedular rating under the provisions of 38 C.F.R. 
§ 3.321(b)(1), since the maximum schedular rating has already 
been assigned.  Although 38 C.F.R. § 3.321 was listed in the 
July 1998 Statement of the Case, the text of the SOC does not 
indicate that an extraschedular rating was actually 
considered.  In many cases, the Board may not consider an 
extraschedular rating in the first instance, see Floyd v. 
Brown, 9 Vet.App. 88 (1996), mot. for reconsideration by 
panel and review by the Court en banc denied, 9 Vet.App. 253 
(1996) (per curiam), and, since this case must be remanded 
for other reasons, the Board does not do so here.  However, 
since an increased rating for the back disorder is arguably 
in appellate status, the Board exercises jurisdiction of the 
issue and remands it to afford the RO the opportunity to 
consider the application of 38 C.F.R. § 3.321(b)(1) and to 
make a record of that consideration.

As noted above, the TDIU claim appears to be in proper 
appellate status.  However, the January 1998 Certification of 
Appeal, VA Form 8, confirmed by the RO in October 1998, did 
not include that issue.  Certification is an administrative, 
not a jurisdictional, procedure; that is, the Certification 
of Appeal does not confer on the Board jurisdiction of an 
issue not otherwise in proper appellate status nor does 
failure to certify an issue deprive the Board of jurisdiction 
of an issue properly appealed.  38 C.F.R. § 19.35.  However, 
certification does indicate that the RO has completed 
development and consideration of an issue.  If the RO has 
completed development and consideration of the issue of TDIU, 
it should be certified for appeal.

Finally, with regard to the claim for an increased rating for 
hypertension, a review of the rating history is edifying.  A 
February 1973 Board decision, noting that service medical 
records did not include abnormal blood pressure readings or 
diagnoses of hypertension, but also noting that diagnoses 
after a 1954 eye examination included hypertensive 
retinopathy, resolved doubt in favor of the veteran and 
granted service connection for hypertension.  An April 1973 
rating decision assigned a 20 percent evaluation under the 
provisions of DC 7101, hypertensive vascular disease.  A July 
1975 Board decision denied an increased rating for 
hypertension.  A February 1980 Board decision found diastolic 
pressures predominantly in excess of 110 but not in excess of 
120, a left anterior hemiblock, and no evidence of left 
ventricular hypertrophy.  Under the provisions of DC 7101, a 
rating greater than 20 percent was not warranted.  Under the 
provisions of DC 7007, hypertensive heart disease, a 30 
percent rating was warranted for definite heart enlargement, 
sustained diastolic pressure in excess of 100, and dyspnea on 
exertion.  The Board found left anterior hemiblock to be an 
apparent cardiac component to hypertension and awarded an 
increased rating of 30 percent under the provisions of DC 
7007.

In January 1998, amendments to 38 C.F.R. § 4.124, the 
schedule of ratings for the cardiovascular system, became 
effective.  Although the rating criteria for DC 7101, 
hypertensive vascular disease, did not change in any way 
applicable here, the rating criteria for DC 7007, 
hypertensive heart disease, changed significantly.  The new 
rating criteria for DC 7007 are more objective and require 
tests to determine the level at which the heart disease 
becomes symptomatic.  Note 2 to the section provides that, if 
exercise testing cannot be conducted for medical reasons, the 
examiner must estimate the level of activity that would 
produce cardiac symptomatology.  The estimate must be in 
metabolic equivalents and supported by specific examples.

The March 1998 remand set out the new rating criteria for DC 
7007.  However, at the June 1998 VA examination, the examiner 
merely had the veterans wife take her husbands blood 
pressure in each arm, after which the examiner did the same.  
There were no findings regarding left ventricular 
hypertrophy, though the file included a November 1997 X-ray 
report from Georgetown Memorial Hospital that showed 
cardiomegaly, and no tests to determine the point at which 
cardiac symptomatology became manifest.  Thus, the 
examination was inadequate for rating purposes.  When an 
examination is inadequate for rating purposes, it is 
incumbent upon the rating board to return it.  38 C.F.R. 
§ 4.2.  In addition, the examination did not fully comport 
with the requirements of the March 1998, Board decision, thus 
necessitating this remand.  Stegall v. West, 11 Vet.App. 268 
(1998) (holding that remand is required when there has been a 
failure to comply with directions in a prior Board remand).



Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for hypertension or a back 
disorder since 1993.  Thereafter, the RO 
should obtain legible copies of all 
records that have not already been 
obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA cardiovascular examination 
to determine the current nature and 
extent of all cardiovascular disability.  
It is imperative that, prior to the 
examination, the examiner reviews this 
decision and the claims folder.  The 
examiner must also review the criteria 
for rating hypertensive vascular disease, 
DC 7101, and hypertensive heart disease, 
DC 7007, in effect before and after 
January 12, 1998, and, to facilitate that 
review, the RO must provide the examiner 
with a copy of the aforementioned rating 
criteria.  All indicated tests should be 
conducted.  The examiner should report 
his or her findings under the revised 
rating criteria cited above and under the 
criteria in effect prior to January 12, 
1998.  The factors upon which the medical 
opinion is based must be set forth in 
detail in the report.

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  With 
regard to the veterans back disorder, 
the RO should consider the application of 
38 C.F.R. § 3.321(b)(1).  Then the RO 
should review the claim for an increased 
rating for hypertension and evaluate that 
disorder.  Finally, the RO should review 
the TDIU claim.   If the decision remains 
adverse to the veteran in any way, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals, or by the United States Court of 
Veterans Appeals, for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA ADJUDICATION PROCEDURE MANUAL M21-1, Part IV, 
directs the RO to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
